Learned, P. J.
(dissenting):
John O. Lyon and'another contracted to sell three-fifths of a lot of land to Rooney, Smith and defendant. Defendant bought out Rooney’s interest, and then sold a portion of his interest to McNab, Judson, Place, Ileacock, Yeghte, Wells and Wade. Afterwards, June 27, 1873, a deed was executed by Lyon and the other grantor, and soon after was handed to defendant. This deed was to plaintiff Smith (not the Smith of the contact), defendant McNab and the others above named. It purported to convey tliree-fifths of the lot, as follows:. Ten-fiftieths to Smith, one-fiftieth to defendant, nineteen-fiftieths to McNab and the others.
There is no proof of what took place at the time the deed was handed to defendant, except his own testimony. He says he received it for examination, .took it to his counsel, who examined it and 'advised him not to accept it, as it was not a proper deed; that Ileacock refused to accept it.
The referee finds that there was an acceptance, by reason of the fact that the defendant kept the deed for some twelve years without returning it. By the judgment entered on the referee’s report the defendant was required to deliver the deed to the county clerk in order to have it recorded.
It seems to me that there is a very serious difficulty in this case. If recorded, the deed will show that defendant has only one-fiftieth, that McNab and the others have nineteen-fiftieths, and the plaintiff ten-fiftieths. Whether the deed states the true proportions or not, it will so appear on the record, and any doña fide purchaser from these respective parties will get the share stated in the deed or record as belonging to them.
The defendant says he did not accept the deed; that he was not satisfied with it. It may be found that it did not state his share properly. At any rate, he refused to accept it or to record it. What right has the plaintiff to compel the defendant, against his wishes, to put on record a deed which conveys all but one-fiftieth of the' land to other parties, and thus deprives him (it may be) of the proportion which he claims ? Again, McNab and the others have something to say. They are interested that there shall not be recorded a deed conveying to the plaintiff ten-fiftieths, when, for all that we know, McNab and the others may claim that plaintiff’s share is less than ten-*251fiftieths. We have no right to force on record a conveyance which they have not accepted and to which the evidence is that one (Ileacock) objected.
There is nothing to show that this defendant was authorized to accept the deed for the other tenants in common. And there is nothing in the relation of tenants in common which gives one the right to decide upon, or to vary, the proportion belonging to another. And it seems to me clear that the recording of this deed will, as to all purchasers, affect the rights of the grantees. Certainly McNab and the others would not be able to sell more than nineteen-fiftieths, whatever their true rights might be. Besides, the deed contains an acknowledgment on the part of the parties of the second part of the validity of the title to the lands, which practically takes away the covenant of warranty. This may be according to the agreement, but it is unusual.
It is urged (and the referee’s decision rests on this) that the defendant has kept the deed twelve years or thereabouts. It would seem that there has been an equal neglect on the plaintiff’s part. There seems to have been a mistaken idea that another deed had been executed and recorded. Probably, too, the speculation was not a success. But the difficulty is that the plaintiff has no right to compel defendant to record a deed to which he objects. If thedefendant were in possession of a deed conveying property to plaintiff solely, the case would be different. Or if all the grantees had accepted the deed, and the defendant were only the custodian. But we have no proof that McNab and the others have accepted ; a positive proof that Ileacock has not. If plaintiff is entitled to ten-fiftieths of this land, he can obtain a deed from Lyon and can record it himself.
I think the judgment should be reversed, referee discharged, new trial granted, costs to abide event.
Judgment affirmed, without costs.